SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 (09November 2015)  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits 9 November 2015 LLOYDS BANKING GROUP PLC ("GROUP") - NOTIFICATION OF A TRANSACTION BY A PERSON DISCHARGING MANAGERIAL RESPONSIBILITIES ("PDMR") IN ORDINARY SHARES OF THE GROUP OF 10P EACH ("SHARES") On 9 November 2015, the Group was notifiedthat on 5 November 2015 Andrew Bester, a PDMR, sold 800,000 Shares in the Group at a price of 73.77 pence per Share. Following the above transaction, Andrew Bester continues to comply with the Group's shareholding policy requirements. This disclosure is made pursuant tothe Financial Conduct Authority'sDisclosure and Transparency Rule 3.1.4.The transaction took place in the UK and the Shares are listed on the London Stock Exchange. ENQUIRIES: Investor Relations Douglas Radcliffe +44 (0) 207356 1571 Group Investor Relations Director Email: douglas.radcliffe@ finance.lloydsbanking.com Group Corporate Affairs Matt Smith +44 (0) 20 7356 3522 Head of Corporate Media Email: matt.smith@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By:Douglas Radcliffe
